Citation Nr: 1139722	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  04-08 469	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for alcohol dependence, to include as secondary to service-connected post-traumatic stress disorder (PTSD) with major depressive disorder (MDD).

2.  Entitlement to service connection for drug usage, to include as secondary to service-connected PTSD with MDD.

3.  Entitlement to an initial rating in excess of 30% for PTSD with MDD.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1974.  He served in Vietnam from December 1969 to November 1970.

This appeal to the Board of Veterans Appeals (Board) arises from a March 2004 rating action that denied service connection for alcohol dependence and drug usage, to include as secondary to service-connected disabilities.

By decision of September 2005, the Board remanded this case to the RO for further development of the evidence and for due process development.

This appeal also arises from a May 2007 rating action that granted service connection for PTSD with MDD, and assigned an initial 30% rating from January 2003.  The Veteran appeals the 30% rating as inadequate.

By decision of May 2008, the Board remanded the issues on appeal to the RO for further development of the evidence and for due process development.

In a May 2008 statement, the Veteran claimed service connection for a knee disability.  That issue has not been adjudicated by the RO and is not properly before the Board for appellate consideration at this time, and is thus referred to the RO for appropriate action.

The appeal is REMANDED to the RO.  The VA will notify the appellant when further action is required.



REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claims on appeal has not been accomplished.

In May 2008, the Veteran complained of worsening depression and nightmares.  In June 2009, he complained of worsening anxiety.  In December, he reported that his nightmares, depression, and inability to concentrate were increasing, and that he had isolated himself at home.  In June 2011 written argument, the veteran's attorney requested a new VA psychiatric examination of the Veteran, noting that the last examination had been conducted in 2007.

With respect to the issues of service connection for alcohol dependence and drug usage, to include as secondary to service-connected PTSD with MDD, the Veteran contends that he began using alcohol and drugs in service as a means of coping with his traumatic experiences of engaging the enemy in Vietnam, and to ease his anxiety and depression.  On April 2007 VA psychiatric examination, the physician diagnosed PTSD with a prolonged depressive disorder, and alcohol dependence in remission due to PTSD.  In May 2008, J. B., D.O., stated that he had treated the Veteran aggressively for alcoholism, anxiety, and depression for many years, and that he took drugs that were associated with his service-connected PTSD.  In June 2011 written argument, the veteran's attorney requested an examination of the Veteran to determine the etiology of his alcohol dependence and drug usage, and specifically, their relationship to his service-connected PTSD with MDD.

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  When a veteran alleges that a service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (A veteran is entitled to a new examination after a 2-year period between the last VA examination and his contention that a disability had increased in severity).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

As the etiology of the veteran's alcohol dependence and drug usage is unclear, and the extent and degree of severity of his service-connected PTSD with MDD and how it impairs him functionally are unclear since his last examination in April 2007, the Board finds that the duty to assist requires that he be afforded a new VA psychiatric examination to obtain clinical findings pertaining thereto prior to adjudicating the claims on appeal.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain such examination to resolve those issues on appeal.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    

In May 2008, the Veteran stated that he could not hold a job due to his service-connected PTSD with MDD.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disability (T/R) is not a separate claim for benefits, but rather is best understood as involving an attempt to obtain an appropriate rating for disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a T/R is based has already been found to be service connected, as part of a claim for increased compensation.  Consequently, when entitlement to a T/R is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Both entitlement to a T/R and its effective date are necessarily part of the consideration of the appropriate initial disability rating for the underlying condition. 

Under the circumstances, the Board finds that this case must thus be returned to the RO to adjudicate the inextricably-intertwined T/R issue.

On remand, the RO should also obtain copies of all records of treatment and evaluation of the Veteran for PTSD with MDD, alcohol dependence, and drug usage at the Topeka, Kansas VA Medical Center (VAMC) from September 2009 to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).

The RO should request the Veteran, through his attorney, to furnish written authorization permitting release to the VA of all records of his treatment and evaluation for PTSD with MDD, alcohol dependence, and drug usage at Labette Health/Katy Clinic, 400 Katy Avenue, Parsons, Kansas 67357, to include all records of treatment by J. V. Buller, D.O.  The RO should then obtain any additional evidence for which the appellant provides sufficient information and authorization following procedures prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this appeal is hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the Topeka, Kansas VAMC copies of all records of treatment and evaluation of the Veteran for PTSD with MDD, alcohol dependence, and drug usage from September 2009 to the present time.  In requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder. 

2.  The RO should request the Veteran, through his attorney, to furnish written authorization permitting release to the VA of copies of all records of his treatment and evaluation for PTSD with MDD, alcohol dependence, and drug usage at Labette Health/Katy Clinic, 400 Katy Avenue, Parsons, Kansas 67357, to include all records of treatment by J. V. Buller, D.O.  The RO should then obtain any additional evidence for which the appellant provides sufficient information and authorization following procedures prescribed in 38 C.F.R. § 3.159.

3.  If any records sought are not obtained, the RO should notify the appellant and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Thereafter, the RO should arrange for the Veteran to undergo a VA psychiatric examination to determine the relationship, if any, between his service-connected PTSD with MDD and his alcohol dependence and drug usage, and the extent and degree of severity of his PTSD with MDD.  The entire claims folder must be made available to and reviewed by the examiner, and the examination report should include discussion of the veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The physician should review the service and post-service medical records and render opinions for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any alcohol dependence and drug usage was caused or aggravated by the veteran's service-connected PTSD with MDD.  If aggravation of any non-service-connected alcohol dependence or drug usage by the service-connected PTSD with MDD is found, the examiner should attempt to quantify the degree of additional alcohol- or drug-related disability resulting from the aggravation.    

The doctor should specifically render findings with respect to the existence and extent (or frequency, as appropriate) of memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions or hallucinations.  

The examiner should also (a) render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score, and an explanation of what the score means; (b) provide an assessment as to the effect of the veteran's service-connected PTSD with MDD upon his employability; and (c) render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that the veteran's service-connected disabilities alone render him unable to obtain or retain any substantially-gainful employment.

The doctor should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

5.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the service connection and higher rating claims on appeal in light of all pertinent evidence and legal authority, as well as adjudicate the inextricably-intertwined T/R claim in the first instance in light of all of the veteran's service-connected disabilities.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
8.  If any service connection benefit sought on appeal remains denied, or the higher rating claim is not granted to the veteran's satisfaction, the RO must furnish him and his attorney an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

